DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/14/2022 has been entered. As directed by the amendment: claim 1 is currently amended. Claims 4 and 10 are cancelled. Thus, claims 1 – 3 and 5 – 9 are currently pending. Amendments made to claim 1 are sufficient to overcome the indefiniteness rejections Under 35 U.S.C. 112 (b) made to the claim in the Non-final rejection dated 09/15/2021 and those rejections are withdrawn. Applicant’s Remarks/Arguments are fully considered and the following Final Rejection is made herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3 and 5 – 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, Claim 1 recites “… measuring an oxygen content of the process gas, the measuring including Steps of: Step 1) measuring a hydrogen content of the process gas …”. The specification discloses, in paragraph (0032), that the hydrogen content of the process gas is advantageously determined by means of gas chromatography or a thermal conductivity detector and the oxygen content is measured using lambda probe (parag. 0024). Here, it is not clear how measuring the hydrogen content of the process gas measures the oxygen content of the process gas or define the step of measuring oxygen content of the process gas as both hydrogen content and oxygen content of the process gas are measured with different and independent sensors as the specification discloses. This raises a new mater issue that is not described in the specification. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 and 5 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Claim 1 recites “… measuring an oxygen content of the process gas, the measuring including Steps of: Step 1) measuring a hydrogen content of the process gas …”  does measuring the “hydrogen content” of the process gas define the step of measuring the oxygen content of the process gas? Because the limitation of claim 1 in quotes above claims that the measuring step of the oxygen content of the process gas includes the measuring of the hydrogen content, it is not clear how measuring the hydrogen content of the process gas measures the oxygen content of the process gas or define the step of measuring oxygen content of the process gas rendering the claim indefinite. Appropriate correction is required.
Claim 1 also recites, in step 2, “…measuring at least one of the oxygen content of the process gas by an oxygen sensor, or a dew point of the process gas…”. Here, the limitation “at least one of … oxygen content … or dew point …” claims that the measuring of the “oxygen content” and the measuring of the “dew point” is carried out optionally. In other words, either “oxygen content” or “dew point” is measured.
(I). if the “dew point” is measured in this step, does measuring the “dew point” of the process gas define the step of measuring the oxygen content of the process gas? It is not clear how measuring the “dew point” in this step constitutes measuring the oxygen content of the process gas. 
(II). If the “oxygen content” is measured in this step, because “measuring an oxygen content of the process gas” is already claimed in line 7 of the claim. This step is repeating the measuring of the oxygen content already claimed before step 2 and is redundant or not further limiting. Thus, it is not clear whether the measurement of the oxygen content is repeated here rendering the claim indefinite.
	Claim 1 also recites, in step 3 of the measuring step of the oxygen content of the process chamber, “correcting at least one of values for the oxygen content, or the dew point measured in the Step 2 by a value of the hydrogen content determined measured in the Step 1” 
(I). It is not clear how “correcting” the value of the oxygen content or the dew point is included in the step of “measuring” the oxygen content. measuring an oxygen content of a process chamber is different from correcting an oxygen content of the process chamber rendering the claim indefinite.
(II). Step 3 recites correcting the value of the oxygen content or the dew point optionally and if the value of the dew point is corrected in this step, it is not clear how that constitutes or is included in the step of measuring the oxygen content of the process chamber.
Regarding claim 5, this claim recites “…measuring the hydrogen content of the process gas and the oxygen content of the process gas by the oxygen sensor, and an oxygen analyzer…”. It is not clear both the hydrogen content and the oxygen content are measured by the oxygen sensor, and an oxygen analyzer. The specification discloses, in paragraph (0032), that the hydrogen content of the process gas is advantageously determined by means of gas chromatography or a thermal conductivity detector. However, the above limitation in quote appears to suggest both the hydrogen content and the oxygen content are measured by an oxygen sensor and an oxygen analyzer rendering the claim indefinite. Appropriate correction is required.
Regarding claim 8, this claim recites “…characterized in that the process gas comprises an inert gas.” And it is not clear whether the term “an inert gas” refers to a new inert gas or the inert gas recited in the independent claim 1 rendering the claim indefinite. Appropriate correction is required.
Allowable Subject Matter
Claims 1 – 3 and 5 – 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s remarks/Arguments with respect to the Non-final rejection dated 09/15/2021 have been considered and the following response is made herein.
Rejections under 35 U.S.C. 112(b).
Amendments made to claim 1 are sufficient to overcome the indefiniteness rejections Under 35 U.S.C. 112 (b) made to the claim in the Non-final rejection dated 09/15/2021 and those rejections are withdrawn.
Rejections under 35 U.S.C. 103
Remarks/arguments regarding the obviousness rejections under 35 U.S.C. 103 to the claims in the Non-Final Rejection dated 09/15/2021 are moot now because claims 1 – 3 and 5 -9 are marked allowable if rewritten or amended to overcome the current rejection(s) under 35 U.S.C. 112(b).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761